Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-9 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/08/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 1-9 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Therefore, Zhou and Pelletier, alone or in combination, fail to teach each and every element as set forth in the pending claims. The pending claims are thus patentable over Zhou and Pelletier for at least the reasons discussed above.” on page 6, filed on 02/08/2021, with respect to Zhou et al. U.S. Pub 2019/0141742 (hereinafter “Zhou”), and in view of Pelletier et al. US Pub 2020/0059345 (hereinafter “Pelletier1”), have been fully considered but are moot, over the limitations of “switching, by the UE, to a second bandwidth part of the serving cell representing a second contiguous subset of physical resource blocks to perform a subsequent uplink transmission upon determining that there is no configured random-access resource available in the first bandwidth part for the initiating of the random access procedure.”. Said limitations are newly added to the amended Claims 1, 4, and 5 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Pang et al. US Pub 2020/0351946 (hereinafter “Pang”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US Pub 2019/0141742 (hereinafter “Zhou”), using provisional application 62/585,801 with priority date 11/14/2017, in view of Pelletier et al. US Pub 2020/0059345 (hereinafter “Pelletier”), and further in view of Pang et al. US Pub 2020/0351946 (hereinafter “Pang”), using Foreign Application CN201711023955.9 with priority date 10/27/2017.
Regarding claim 1 (Currently Amended)
Zhou discloses a method for wireless communication (“FIG. 27 is an example diagram for bandwidth part (BWP) configurations as per an aspect of an embodiment of the present disclosure.” [0032]), comprising:
initiating, by a User Equipment (UE), a random access procedure (“A UE may select a PRACH preamble from a RACH configuration to initiate a contention-based RACH procedure, or a contention-free RACH procedure.” [0216]) in a serving cell (“According to an example embodiment, the cell may be a primary cell of a plurality of cells.  According to an example embodiment, the cell may be a secondary cell of a plurality of cells.  According to an example embodiment, the bandwidth part configuration parameter may comprise a bandwidth part index of the first uplink bandwidth part.  According to an example embodiment, the bandwidth part configuration parameter may comprise a bandwidth value of the first uplink bandwidth part.  According to an example embodiment, a random access procedure may be initiated on the first uplink bandwidth part.” [0548]) using a first bandwidth part (i.e. first uplink bandwidth part) of the serving cell (i.e. “primary cell”) representing a first contiguous subset of physical resource blocks (“According to an example embodiment, the one or more of the random access channel parameters may comprise a time resource parameter and a frequency resource parameter.” [0548]; “a first PRB and a number of contiguous PRBs indicated by a higher layer parameter (e.g., locationAndBandwidth) that is interpreted as RIV, and the first PRB is a PRB offset relative to the PRB indicated by higher layer parameters (e.g., offsetToCarrier and subcarrierSpacing); an index in the set of DL BWPs or UL BWPs by respective a higher layer parameter (e.g., bwp-Id); a set of BWP-common and a set of BWP-dedicated parameters by higher layer parameters (e.g., bwp-Common and bwp-Dedicated).” [0282] and furthermore “In an example, a BWP may be configured with: a subcarrier spacing, a cyclic prefix, a number of contiguous PRBs, an offset of the first PRB in the number of contiguous PRBs relative to the first PRB, or Q control resource sets if the BWP is a DL BWP.” [0284]); and
switching, by the UE, to a second bandwidth part (i.e. “second bandwidth part” [0510]) of the serving cell (“In an example, switching BWP may be triggered by a DCI or a timer.  When a UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP, the UE may monitor PDCCH and/or receive PDSCH on the new BWP.  When the UE receives a DCI indicating UL BWP switching from an active BWP to a new BWP, the UE may transmit PUCCH (if configured) and/or PUSCH on the new BWP.  A gNB may transmit one or more messages comprising a BWP inactivity timer to a UE.  The UE starts the timer when it switches its active DL BWP to a DL BWP other than the default DL BWP.  The UE may restart the timer to the initial value when it successfully decodes a DCI to schedule PDSCH(s) in its active DL BWP.  The UE may switch its active DL BWP to the default DL BWP when the BWP timer expires.” [0283]) representing a second contiguous subset of physical resource blocks (“A bandwidth part may comprise a group of contiguous PRBs, wherein one or more reserved resources maybe be configured within the bandwidth part.  The bandwidth of a bandwidth part may be equal to or be smaller than the maximal bandwidth capability supported by a UE.  The bandwidth of a bandwidth part may be at least as large as the SS block bandwidth.” [0411]; [0436]) to perform a subsequent uplink transmission for the random access procedure (“In an example, the downlink control information may indicate switching from a second bandwidth to the first bandwidth part.  In an example, the downlink control information may indicate switching from a second bandwidth to the first bandwidth part wherein the first bandwidth part is activated in response to receiving the downlink control information and the second bandwidth part is deactivated in response to the receiving the downlink control information.” [0510]; [0548]).
	In another embodiment, in an analogous art, Pelletier also discloses determining, upon initiating, by a User Equipment (UE), the random access procedure, that one or more uplink resources are not configured for the first bandwidth part (“For example, the WTRU may determine that an active bandwidth part may be set to a first (e.g., uplink) bandwidth part (e.g., a default BWP), if the WTRU has no data available for transmission in its buffer (e.g., a subset of the WTRU's configured logical channel(s) (LCH(s))).  For example, the WTRU may determine to use a default BWP if the WTRU has no data available for transmission for a LCH corresponding to a specific QoS (e.g., URLLC) and/or when the WTRU is configured with at least one BWP corresponding to the concerned QoS (e.g., a specific numerology and/or TTI duration with a given reliability)…   If the DRX is not configured, the WTRU may determine that an active bandwidth part may be set to a second bandwidth part (e.g., a BWP of the WTRU's configuration) and/or a set thereof.” [0180]), 
switching, by the UE (i.e. WTRU), to a second bandwidth part of the serving cell representing a second contiguous subset of physical resource (“For example, the WTRU may determine that an active bandwidth part may be set to a first bandwidth part (e.g., a default BWP) if the WTRU determine an impairment for the currently active, second bandwidth part (e.g., of the WTRU's configuration).  Such impairment may include beam failure, beam management failure, reaching the maximum number of uplink transmission (e.g., for an UL BWP), determination of radio link problem (e.g., based on reaching a number of out-of-synch indication received from the lower layers), determination of Radio Link Failure, and/or the WTRU initiating a RRC Connection re-establishment procedure.” [0182]) to perform a subsequent uplink transmission for the random access procedure (“A WTRU may be configured with one or more bandwidth parts (BWPs) for a given cell and/or carrier.  One or more BWPs may be groups as a set of BWPs.  A set of BWPs may be for downlink operation (DL BWP) or for uplink operation (UL BWP).” [0083]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of configuring multiple UL/DL bandwidth parts sets to include Pelletier’s method for receiver bandwidth adaptation in order to dynamically adapt the transmission bandwidth to the latest requirements (Pelletier [0005]).
	Zhou and Pelletier do not specifically teach switching, by the UE, to a second bandwidth part of the serving cell upon determining that there is no configured random-access resource available in the first bandwidth part for the initiating of the random access procedure.
	In an analogous art, Pang discloses switching, by the UE, to a second bandwidth part of the serving cell upon determining that there is no configured random-access resource available (e.g. PRACH) in the first bandwidth part for the initiating of the random access procedure (“The UE receives UL BWP switching indication information, and no physical random access channel resource (Physical Random Access Channel, PRACH) used for random access is configured in the second UL BWP.” [0306] and furthermore “According to the method provided in this application, if the resource used for random access is not available in a BWP, the UE may quickly determine that the random access procedure cannot be initiated on the BWP, or if the CSS used to receive an RAR is not available in a BWP, the UE may quickly determine that downlink information cannot be received on the BWP, so that the UE selects a BWP meeting the condition for performing a random access procedure, to implement the random access procedure.” [0027]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of configuring multiple UL/DL bandwidth parts sets, as modified by Pelletier, to include Pang’s method for in order to dynamically adapt the transmission bandwidth to the latest requirements (Pang [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate into Zhou’s method of configuring multiple UL/DL bandwidth parts sets since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Zhou, as modified by Pelletier and Pang, previously discloses the method of claim 1, 
Zhou further discloses wherein the second bandwidth part is an initial bandwidth part of the serving cell (“In an example, the base station may transmit a command to activate the first bandwidth part of the first cell.  In an example, the command may be a control element (e.g., MAC control element).  In an example, the command may be a control element indicating the activation of the first cell and the first bandwidth part may be an initial active bandwidth part of the first cell.  In an example, the command may be a downlink control information.  In an example, the downlink control information may indicate switching from a second bandwidth to the first bandwidth part.  In an example, the downlink control information may indicate switching from a second bandwidth to the first bandwidth part wherein the first bandwidth part is activated in response to receiving the downlink control information and the second bandwidth part is deactivated in response to the receiving the downlink control information.” [0510]; and furthermore “In an example, one or more preambles allocated to a first initial active UL BWP may be same as the one or more preambles allocated to a second initial active UL BWP, if more than one initial UL BWPs configured.” [0305]).
Pang further discloses wherein the second bandwidth part is an initial bandwidth part of the serving cell (“In Rel-15, a serving cell of UE has a maximum of one active downlink (DownLink, DL) BWP and a maximum of one active uplink (UpLink, UL) BWP.” [0197]).

Regarding claim 3
Zhou, as modified by Pelletier and Pang, previously discloses the method of claim 1, 
Zhou further discloses wherein the second bandwidth part is pre-configured (“In an example, a gNB may transmit one or more messages comprising configuration parameters of one or more DL and/or UL BWPs for a cell, with at least one BWP as the active DL or UL BWP, and zero or one BWP as the default DL or UL BWP.  For the PCell, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH, and/or receive PDSCH.  The active UL BWP is the UL BWP on which the UE may transmit uplink signal.  For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE.  The active UL BWP is the UL BWP on which the UE may transmit PUCCH (if configured) and/or PUSCH when the SCell is activated by receiving a MAC activation/deactivation CE.  Configuration of multiple BWPs may be used to save UE's power consumption.  When configured with an active BWP and a default BWP, a UE may switch to the default BWP if there is no activity on the active BWP.  For example, a default BWP may be configured with narrow bandwidth, an active BWP may be configured with wide bandwidth.  If there is no signal transmitting or receiving, the UE may switch the BWP to the default BWP, which may reduce power consumption.” [0281]; and furthermore “FIG. 27 shows example of multiple BWPs configuration.  A gNB may transmit one or more message comprising configuration parameters of one or more bandwidth parts (BWP) of a cell.  The cell may be a PCell or a SCell.  The one or more BWPs may have different numerologies.  A gNB may transmit one or more control information for cross-BWP scheduling to a UE.  One BWP may overlap with another BWP in frequency domain.” [0280]).
Pelletier further discloses wherein the second bandwidth part is pre-configured (“One or more BWPs may be groups as a set of BWPs.  A set of BWPs may be for downlink operation (DL BWP) or for uplink operation (UL BWP).  A BWP may be characterized by at least one or more of the following: a subcarrier spacing; a cyclic prefix; and/or a number of contiguous physical resource blocks (PRBs).  The one or more characteristics may be configuration aspects of the WTRU.  A BWP may be characterized (e.g., further characterized) by a frequency location, e.g., a center frequency.” [0083]; [0112]).
Pang further discloses wherein the second bandwidth part is pre-configured (“In an FDD (frequency division duplex, frequency division duplex) scenario, a DL BWP and a UL BWP in each serving cell of UE are separately configured.  In a TDD scenario, a DL BWP and a UL BWP in each serving cell of UE are jointly configured as a bandwidth part pair (BWP pair); and the DL BWP and the UL BWP have a same center frequency, but may have different bandwidths.” [0198]).

Regarding claim 4 (Currently Amended)
Zhou discloses an apparatus for wireless communication (“FIG. 4 is an example block diagram of a base station 401 and a wireless device 406, as per an aspect of an embodiment of the present invention. A communication network 400 may include at least one base station 401 and at least one wireless device 406.” [0162]; Fig. 4), comprising: 
a processor; and a memory including processor executable code (“The base station 401 may include at least one communication interface 402, at least one processor 403, and at least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403. The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.” [0162]), wherein the processor executable code upon execution by the processor configures the processor to:
initiate a random access procedure in a serving cell using a first bandwidth part of the serving cell representing a first contiguous subset of physical resource blocks; and
switch to a second bandwidth part of the serving cell representing a second contiguous subset of physical resource blocks to perform a subsequent uplink transmission upon determining that there is no configured random-access resource available in the first bandwidth part for the initiating of the random access procedure.
The scope and subject matter of apparatus claim 4 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 4 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 5 (Currently Amended)
 	A non-transitory computer readable medium having code stored thereon, the code when executed by a processor, causing the processor to implement a method that comprises:
Initiating, by a User Equipment (UE), a random access procedure in a serving cell using a first bandwidth part of the serving cell representing a first contiguous subset of physical resource blocks; and
Switching, by the UE, to a second bandwidth part of the serving cell representing a second contiguous subset of physical resource blocks to perform a subsequent uplink transmission upon determining that there is no configured random-access resource available in the first bandwidth part for the initiating of the random access procedure.
The scope and subject matter of non-transitory computer readable medium claim 5 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 5 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 6
The apparatus of claim 4, wherein the second bandwidth part is an initial bandwidth part of the serving cell.
The scope and subject matter of apparatus claim 6 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 6 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 7
The apparatus of claim 4, wherein the second bandwidth part is preconfigured.
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 7 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 8
The non-transitory computer readable medium of claim 5, wherein the second bandwidth part is an initial bandwidth part of the serving cell.
The scope and subject matter of non-transitory computer readable medium claim 8 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 8 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 9
The non-transitory computer readable medium of claim 5, wherein the second bandwidth part is preconfigured.
The scope and subject matter of non-transitory computer readable medium claim 9 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 9 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411